DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.
 
Response to Amendment
The amendment filed 05 March 2021 has been entered.
Claims 1-2, 6, 8-13, 15, 17, 22-23, 29, 41, 43-45, and 62-63 remain pending in the application, wherein claims 12 and 15 have been amended.  The examiner acknowledges no new matter has been introduced by these amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-13, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al. (US PGPub. No. 2017/0121982, previously cited) in view of Park (KR 2005-001294, machine translation attached) and Wang et al. (Wood Sci Technol 2004, NPL attached) and as evidenced by Shen (Polymer Green Flame Retardants 2014, NPL previously cited) and Sidley Chemical Co., Ltd. (“Hydroxyethyl Cellulose in Water-Based Paints”, NPL attached).
Claim 1: Bischel teaches a laminate ceiling panel (i.e. a building panel) with a cellulosic veneer layer having a first major surface opposite a second major surface and having an intumescent topcoat layer (paragraph 0004).  The intumescent composition may contain other fire retarding compounds (i.e. the topcoat layer is flame-retardant) (paragraph 0043) and forms an insulative heat-barrier of char that helps prevent the cellulosic veneer layer from igniting and prevents further propagation of heat and flame through the topcoat layer and through the rest of the building panel (i.e. the coating and the panel are flame-retardant) (paragraphs 0044-0045).  The topcoat layer is substantially clear (i.e. optically transparent) or substantially transparent such that the underlying decorative features of the veneer layer can be visible (i.e. the first major surface of the body is visible through the coating) (paragraph 0042).  The intumescent composition includes at least an acid-donor compound (paragraph 0043), which may be phosphoric acid, ammonium borate, mono-ammonium phosphate, di-ammonium phosphate, etc. (paragraph 0046), and may contain 0-50 wt% of other flame retardants, including silica, polyphosphate, borates, etc. (paragraph 0055).  However, Bischel does not teach the claimed boron trioxide as a borate compound.
In a related field of endeavor, Park teaches a flame retardant coating composition for wood veneer (paragraph 0001).  The water-soluble flame retardant composition contains 13.9-32 wt% ammonium phosphate, 0.1-3% boric acid (i.e. a compound of boron trioxide and water, as evidenced by Shen, Table 1 on p. 368), etc. (paragraph 0014). 
As Bischel teaches a building panel with a veneer layer and having with a flame retardant topcoat and Park teaches a flame retardant coating for wood veneer, they are analogous.  
In a related field of endeavor, Wang teaches that boron compounds, including boric acid, are a basic component of many fire retardants for wood and other cellulosic materials (p. 376 Introduction).  Wang teaches that wood treated with boric acid (denoted as “BZ” per Table 1) has a catalytic effect of boron oxide on the charring of the polymeric products formed by condensation and polymerization of wood decomposition products, and this phenomenon occurs at a lower temperature with FRW-treated wood (“FRW” corresponds to a treatment of mixture of a phosphate and boric acid per Table 1), possibly due to co-catalysis of polyphosphoric acid and boron oxide (p. 382).  As the treatment solutions are aqueous solutions of boric acid, guanylurea phosphate (“GUP”), or both boric acid and GUP (p. 376-377, Material and methods), the formation of char is considered to be taught by Wang to be independent of the presence of other char-forming 
As Bischel, Park, and Wang all teach flame retardant compositions for wood or cellulosic materials containing a phosphate and a borate or boric acid, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bischel and Park to include where the flame retardant coating does not include organic materials because Wang teaches where the coating may be formed from an aqueous solution of boric acid, GUP, or both and the formation of char still occurs (i.e. the coating is still an intumescent coating, which is consistent with the formation of char promoted by Bischel, paragraphs 0044-0045), and one would have had a reasonable expectation of success.
Claim 2: Bischel teaches a laminate ceiling panel (i.e. a building panel) with a cellulosic veneer layer having a first major surface opposite a second major surface and having an intumescent topcoat layer (paragraph 0004), and Park teaches a flame retardant coating composition for wood veneer (paragraph 0001).  
Claim 6: Bischel teaches where the topcoat layer may have a thickness of about 3-20 mils, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Wang teaches that formation of char occurs at a lower temperature with FRW-treated wood (“FRW” corresponds to a treatment of mixture of guanylurea phosphate and boric acid per Table 1), possibly due to co-catalysis of polyphosphoric acid and boron oxide (p. 382), which renders the use of polyphosphoric acid as the phosphate compound and boron oxide as the borate compound to be an obvious choice to one of ordinary skill in the art.  
Claim 9: Park teaches a composition that includes 13.9-32 wt% mono-ammonium phosphate (i.e. phosphate compound) and 0.1-3% boric acid (i.e. borate compound) and equates to a weight ratio of borate to phosphate of about 1:4.6 to 1:320, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Park teaches that a flame retardant coating may be applied by spray, roller, or immersion (paragraph 0017).  An application by immersion would cause the body to be encapsulated by the coating.
Claim 11: Bischel teaches that the flame retardant topcoat may include fillers such as silica (paragraph 0043) or may include additional flame retardants such as silica (paragraph 0055).  Park teaches that the coating may include about 3-10 wt% colloidal silica (paragraph 0020) because it increases drying rate and water resistance (paragraph 0023).
Claims 12-13: Park teaches where the topcoat may include 6-8 wt% of a 1.5% solid content solution of hydro-cellulose (i.e. about 0.09-0.12% hydro-cellulose) (paragraph 0021), which overlaps the claimed range.  See MPEP § 2144.05.  Hydroxyethylcellulose is a derivative of hydro-cellulose, and is a common rheological additive to water-based paints (i.e. coating solutions) for adjusting the viscosity, as evidenced by Sidley Chemical Co., Ltd. (NPL attached).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use hydroxyethylcellulose as Park teaches generally the use of hydro-cellulose and the known derivative, hydroxyethylcellulose, is a common 
Claim 62: Park teaches the inclusion of 0.1-3 wt% boric acid (i.e. a compound of boron trioxide and water), which overlaps the claimed range.  See MPEP § 2144.05.

Claims 15, 17, 22-23, 29, 41, 43-45, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al. (US PGPub. No. 2017/0121982, previously cited) in view of Park (KR 2005-001294, machine translation attached), Wang et al. (Wood Sci Technol 2004, NPL attached), and von Bonin et al. (US Pat. No. 5,604,024), and as evidenced by Shen (Polymer Green Flame Retardants 2014, NPL previously cited) and Winandy et al. (Forest Prod J 2005, NPL attached).
Claim 15: Bischel teaches a laminate ceiling panel (i.e. a building panel) with a cellulosic veneer layer having a first major surface opposite a second major surface and having an intumescent topcoat layer (paragraph 0004).  The intumescent composition may contain other fire retarding compounds (i.e. the topcoat layer is flame-retardant) (paragraph 0043) and forms an insulative heat-barrier of char that helps prevent the cellulosic veneer layer from igniting and prevents further propagation of heat and flame through the topcoat layer and through the rest of the building panel (i.e. the coating and the panel are flame-retardant) (paragraphs 0044-0045).  The topcoat layer is substantially clear (i.e. optically transparent) or substantially transparent such that the underlying decorative features of the veneer layer can be visible (i.e. the first major surface of the body is visible through the coating) (paragraph 0042).  The intumescent composition includes at least an acid-donor compound (paragraph 0043), which may be phosphoric acid, ammonium borate, mono-ammonium phosphate, di-ammonium phosphate, etc. (paragraph 0046), and may contain 0-50 wt% 
In a related field of endeavor, Park teaches a flame retardant coating composition for wood veneer (paragraph 0001).  The water-soluble flame retardant composition contains 13.9-32 wt% ammonium phosphate, 0.1-3% boric acid (i.e. a compound of boron trioxide and water, as evidenced by Shen, Table 1 on p. 368), etc. (paragraph 0014). 
As Bischel teaches a building panel with a veneer layer and having with a flame retardant topcoat and Park teaches a flame retardant coating for wood veneer, they are analogous.  Furthermore, Bischel teaches where the flame retardant topcoat may contain a phosphate such as ammonium phosphate and a flame retardant such as borate and Park teaches a composition that contains ammonium phosphate and boric acid (i.e. a borate; i.e. a compound of boron trioxide and water).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bischel to include where the flame retardant topcoat composition may include boric acid because Park teaches where boric acid may be a component of a flame retardant composition used with ammonium phosphate, and one would have had a reasonable expectation of success as this is considered to be a substitution of one known flame retardant component (i.e. a borate, generally) for another known flame retardant component (i.e. boric acid).  However, Park does not teach where the flame retardant coating is inorganic, and the topcoat composition disclosed by Bischel contains an amount of carbonific compound (i.e. organic material) of 5-40% (paragraph 0047), which is close to the range defining an inorganic coating (paragraph 0042 of the instant specification defines having less than 5% of organic compounds in the overall inorganic composition) but not overlapping.  See MPEP § 2144.05.
In a related field of endeavor, Wang teaches that boron compounds, including boric acid, are a basic component of many fire retardants for wood and other cellulosic materials (p. 376 
As Bischel, Park, and Wang all teach flame retardant compositions for wood or cellulosic materials containing a phosphate and a borate or boric acid, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bischel and Park to include where the flame retardant coating does not include organic materials because Wang teaches where the coating may be formed from an aqueous solution of boric acid, GUP, or both and the formation of char still occurs (i.e. the coating is still an intumescent coating, which is consistent with the formation of char promoted by Bischel, paragraphs 0044-0045), and one would have had a reasonable expectation of success.  However, Bischel, Park, and Wang do not teach inclusion of aluminum carbonate in the flame retardant coating.

As Bischel, Park, Wang, and von Bonin all teach flame retardant compositions for wood or cellulosic materials containing a phosphate and a borate or boric acid, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bischel, Park, and Wang to include where the flame retardant coating may also include aluminum carbonate and triethanolamine as taught by von Bonin as these are considered to be known components of a flame retardant coating for wood, and one would have had a reasonable expectation of success.
Claim 17: The flame retardant compositions taught by Bischel, Park, Wang, and von Bonin each contain a borate or boric acid, which is known to contain boron trioxide as evidenced by Shen (Table 1 on p. 368).  Boron trioxide is known to be a low melting glass (i.e. the inorganic coating is glass-forming) as evidenced by Shen (p. 371).
Claim 22:  von Bonin teaches a material that can impart flame retardance, fire resistance, and intumescent behavior to wood or other materials (Col. 3, lines 39-48) that includes a phosphorus-containing acid that may be orthophosphoric acid (i.e. phosphoric acid) or other phosphorus compounds that form phosphoric acid etc. (Col. 2, lines 16-21), and renders phosphoric 
Claim 23: Park teaches a composition that includes 13.9-32 wt% mono-ammonium phosphate (i.e. phosphate compound) and 0.1-3% boric acid (i.e. borate compound) and equates to a weight ratio of borate to phosphate of about 1:4.6 to 1:320, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 29: Bischel teaches where the topcoat layer is substantially clear (i.e. optically transparent) or substantially transparent such that the underlying decorative features of the veneer layer can be visible (i.e. the first major surface of the body is visible through the coating) (paragraph 0042).  Alternatively, von Bonin teaches where the composition is stirred until a substantially clear solution is obtained (i.e. the coating solution is clear) (Col. 2, lines 54-67) or can be compression molded to give clear, solid moldings (i.e. a clear coating which is substantially transparent such that the first major surface of the body is visible through the coating) (Col. 4, lines 20-27).
Claim 41: Bischel teaches where the topcoat may have a first sub-layer and a second sub-layer, wherein the first sub-layer may be directly atop the cellulosic veneer layer (i.e. atop the first 
Claim 43: Bischel teaches where the topcoat layer is substantially clear (i.e. optically transparent) or substantially transparent such that the underlying decorative features of the veneer layer can be visible (i.e. the first major surface of the body is visible through the coating) (paragraph 0042).  Alternatively, von Bonin teaches where the composition is stirred until a substantially clear solution is obtained (i.e. the coating solution is clear) (Col. 2, lines 54-67) or can be compression molded to give clear, solid moldings (i.e. a clear coating which is substantially transparent such that the first major surface of the body is visible through the coating) (Col. 4, lines 20-27).
Claim 44: Wang teaches FRW-treated wood (“FRW” corresponds to a treatment of mixture of a phosphate and boric acid per Table 1) where the composition of FRW treatment has a pH of about 2.5-4.5 as evidenced by Winandy (p. 214), which overlaps the claimed range of pH.  See MPEP § 2144.05.  
Claim 45: The topcoat composition disclosed by Bischel contains an amount of carbonific compound (i.e. organic material) of 5-40% (paragraph 0047), which overlaps the claimed range.  See 
Claim 63: Park teaches the inclusion of 0.1-3 wt% boric acid (i.e. a compound of boron trioxide and water), which overlaps the claimed range.  See MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 05 March 2021, regarding the rejection of claim 1 under 35 U.S.C. 103 over Bischel in view of Shen have been fully considered but are not persuasive for the following reasons:
Applicant argues, see p. 7 of remarks, that Bischel provides no guidance towards effects of various flame retardant compositions, particularly of boron trioxide.  However, prior art is relevant for all it contains, see MPEP § 2123(I), and Bischel teaches the use of borates and Shen teaches that the borate compounds are compounds of boron trioxide.  
In response to applicant’s arguments that the references fail to show certain features of applicant’s invention, see p. 7 of remarks, it is noted that the features upon which applicant relies (i.e. superior flame spread rating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).
Applicant argues that Bischel teaches away from the claimed invention, see p. 7 of remarks, because Bischel teaches 5-40% carbonific compound whereas Applicant shows that coating compositions comprising boron trioxide and less than 3 wt% organic compounds have improved 
In view of the amendment to instant claim 12 (notedly, instant claim 12 is currently the only claim reciting 3% or less of an organic component) and to independent claims 15 and 41, the rejection of claims 1-2, 6, 8-12, 15, 17, 22-23, 29, 41, 43-45, and 62-62 under 35 U.S.C. 103 as being unpatentable over Bischel in view of Shen has been withdrawn.  In view of the amendments, the rejection of claim 13 over Bischel in view of Shen and Bolton has been withdrawn.  In view of the amendments, the rejection of claims 15, 17, and 22-23 over Wagh in view of Shen has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bischel et al. (US PGPub. No. 2017/0121982, previously cited) in view of Park (KR 2005-001294, machine translation attached) and Wang et al. (Wood Sci Technol 2004, NPL attached) and as evidenced by Shen (Polymer Green Flame Retardants 2014, NPL previously cited) for claims 1-2, 6, 8-13, and 62, and over Bischel et al. (US PGPub. No. 2017/0121982, previously cited) in view of Park (KR 2005-001294, machine translation attached), Wang et al. (Wood Sci Technol 2004, NPL attached), and von Bonin et al. (US Pat. No. 5,604,024), and as evidenced by Shen (Polymer Green Flame Retardants 2014, NPL previously cited) and Winandy et al. (Forest Prod J 2005, NPL attached) for claims 15, 17, 22-23, 29, 41, 43-45, and 63, as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (WO 2016/173743) teaches a flame retardant treatment for wood that contains phosphoric acid or a phosphate compound and a boron compounds such as boric acid, borate compound, or boron oxide, and may also include a nitrogen containing compound such as triethanolamine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784